Title: From John Adams to John Jay, 8 August 1785
From: Adams, John
To: Jay, John


          
            Dear Sir
            Grosvenor Square Westminster August. 8. 1785.
          
          It would be of little Consequence to Us, whether there was a Union between Great Britain and Ireland or not, or whether Mr Pitts 20 Propositions are accepted or not, provided both these Countries Should be allowed to trade with the United States upon free and equal Terms, but the design is too apparent at least too suspicious, of drawing Ireland into the Shackles of the navigation Acts, in order that the three Kingdoms may be made to act in concert in maintaining that System of monopoly, against Us.
          Several Speakers in Parliament, and many Writers have lately thrown out hints of an Union with Ireland and a certain Printer and Bookseller, is now employed in reprinting Daniel De Foe’s Book upon the Union with Scotland, to which he has engaged Mr De Lolme, to write an Introduction.— This is all a ministerial opperation and is intended to be pushed, if Mr Pitts 20 Propositions Should either be rejected by the Irish Parliament, or give too much Discontent to the Volunteers.
          The 20 Propositions, and the Bill which is grounded on them betray too clearly the Intentions of the Ministry.
          “Whereas it is highly and equally important to the Interests both of Great Britain and Ireland, and essential to the Objects of the present Settlement, that the Laws for regulating Trade and Navigation, so far as relates to securing exclusive Priviledges to the Ships and Mariners of Great Britain and Ireland, and the British Colonies and Plantations, and so far as relates to the regulating and restraining the Trade of the British Colonies and Plantations, Should be the same, in Great Britain and Ireland, and that all Such Laws in both Kingdoms Should impose the same restraints, and confer the same Benefits, on the Subjects of both, which can only be effected by the Laws to be passed in the Parliament of both Kingdoms, (the Parliament of Great Britain being alone competent to bind the People of Great Britain in any Case whatever, and the Parliament of Ireland being alone competent to bind the People of Ireland in any Case whatever,) therefore be it enacted declared, that it Shall be held and adjudged to be a fundamental and essential Condition of the present Settlement, that the Laws for regulating Trade and navigation So far as the said Laws relate to the Securing exclusive Priviledges to the Ships and Mariners of Great Britain, Ireland, and the British Colonies and Plantations, Shall be the same in Great Britain and Ireland, and shall impose the same Restraints and confer the Same benefits on the Subjects of both Kingdoms
          “That all Priviledges, Advantages and Immunities, which are now granted, or Shall, by any law to be passed by the Parliament of Great Britain be hereafter granted, to Ships built in Great Britain, or to Ships belonging to any of his Majestys Subjects residing in Great Britain, or to Ships manned by British Seamen or to Ships manned by certain Proportions of British Seamen Shall, to all Intents and Purposes whatever, be enjoyed in the Same manner, and under the same regulations and Restrictions respectively by Ships built in Ireland, or by Ships belonging to any of his Majestys Subjects residing in Ireland, or by Ships manned by Irish Seamen, or by Ships manned by certain Proportions of Irish Seamen.
          “That it Shall be held and adjudged to be a fundamental and essential Condition of the present Settlement, that such Regulations as are now, or hereafter shall be, in force, by law, passed or to be passed in the Parliament of Great Britain, for securing exclusive Priviledges, Advantages, and Immunities, as aforesaid to the Ships and Mariners of Great Britain, Ireland and the British Colonies and Plantations, shall be established in Ireland, for the same time, and to the same manner, as in Great Britain, by Laws to be passed in the Parliament of Ireland, within blank months &c—provided, that the Laws So to be passed in the Parliament of Great Britain, for the purposes aforesaid, Shall impose the same restraints, and confer the same benefits on the Subjects of Great Britain and Ireland.
          “That it shall be held and adjudged to be a fundamental and essential Condition of the present Settlement, that the People of Ireland now Irish Sail Cloth Shall be deemed British Sail Cloth, within the meaning of 19. G. 2. or any other Act or Acts of Parliament respecting the furnishing of Ships with British Sail Cloth, and that Irish Sail Cloth shall be entitled to equal Preference and Advantage as British for the Use of the British Navy. That it Shall be held and adjudged to be a fundamental and essential Condition of the present Settlement, that all Goods of the Grouth Produce or Manufacture of any British, or of any foreign Colony in America, or in the West Indies, or of any of the British or foreign Settlements on the Coast of Africa, and all Peltry Rum, train Oil, and Whale Fins, being the grouth, Produce, or manufacture of the Countries belonging to the United States of America, or being the Produce of the Fisheries carried on by the Subjects of the United States of America, Shall, on importation into Ireland, be made Subject to the Same Duties and regulations as the like goods are, or from time to time Shall be, Subject to on Importation into Great Britain; or, if prohibited from being imported into Great Britain, Shall in like manner be prohibited from being imported into Ireland.”
          These Extracts from the Bill for finally regulating the Intercourse and Commerce between Great Britain and Ireland, moved in the House of Commons by the Chancellor of the Exchequer, are Sufficient Evidence of a Design to draw Ireland into a Combination against America. This Jealousy of our Ships and Mariners, Sir, is not peculiar to the English. The French are equally possessed of it, and both are infected with it, to such a degree, that I am confident that each of these nations had rather contribute to the Increase of the others Ships and Mariners than those of the United States. it would not Surprize me, at all, if these two Courts which can agree in nothing else, Should combine together to exclude Us, from every branch of the carrying Trade, and every Advantage of the Whale Fishery.
          What Shall We do, to defend ourselves? Shall We confine the Exportation of the Produce of the United States, to the Ships and Mariners of the United States? To increase the English Navy, the Statute of the 5. Ric. 2. c. 3. enacted, that “none of the Kings liege People Should Ship any Merchandize out of, or into the Realm, but only in Ships of the Kings ligeance, on pain of Forfeiture.” if the United States were able and willing to imitate this Statute, and confine all our Exports and Imports to Ships built in the United States and navigated, with American Seamen, or three quarters, American Seamen, or one half or even one third American Seamen, what would be the Consequence?
          We Should not have at first enough either of Ships or Seamen to export the Produce and import what would be wanted from abroad. But We Should See multitudes of People instantly employed in Building Ships, and multitudes of others immediately becoming Sailors, and the time would not be long, before We Should have enough of both.— The People of the United States, have Shewn themselves capable of great Exertions, and possessed of Patience, Courage and Perseverance and willing to make large Sacrifices, to the general Interest. But are they capable of this Exertion? are they possessed of Patience Courage and Perseverance, enough to encounter, the Losses and Embarrassments, which would at first be occasioned, by an Exclusion of foreign Ships. I wish I could know the Number of foreign ships which have entered the Ports of the United States Since the Peace. including English French, Dutch Italian and Sweedish Vessells, the Number must be very great. if all these Ships and Seamen were American, what Materials would they furnish for a Navy in Case of need?— How would this be received by foreign Nations? Spain and Portugal, would Say nothing, because they have no Ships in our Trade. France has few; Italy would have no right to object, nor Germany, Russia, Sweeden or Denmark. it would be laying an Ax at the Root of British Commerce Revenue and naval Power, however Slightly they may think of Us Whether an heavy Duty, upon all foreign Vessells, Such as should opperate as a decisive encouragement to American Ships, would not answer the End as well, I am not able to judge.
          The Provisions of the Act of Navigation 12. Car. 2. c. 18. would not be sufficient for our Purpose. if the United States Should agree in a Law that no goods Should be suffered to be imported into the United States, in any other than American Bottoms, (navigated by an American Master and three fourths of the Seamen American), or in the ships of that European nation, of which the Merchandize imported was the genuine Growth or Manufacture, this would not accomplish our Wish, because British and Irish Ships, would desire no other than to import into our States the Manufactures of the British Empire and to export our Produce in the same Bottoms. Some of the Brittish Statutes, prohibit foreigners to carry on the Coasting Trade that is to go from one Port to another in Great Britain, and this Regulation will now be extended to Ireland if the 20 Propositions are accepted. a Similar Regulation might be adopted by the United States, and this would be a vast encouragement to our Navigation, for the Intercourse between one State and another and between one Port and another of the Same State, will now be so frequent and considerable as to employ many ships and Mariners, and in these the greatest Strength of a Country consists because, they are always at home ready to fight for the Defence of their Firesides.
          if We should get over our Aversion to Monopolies and Exclusions, and adopt the Selfish unsocial Principles of the European Nations, particularly of France and England, We Should astonish the World, with a Navy in a very few Years not more than Eight or ten, equal perhaps to the third maritime Power in Europe. This would be amply Sufficient for our Defence. European Statesmen know it, better than We do, and dread it, more than We desire it, because they think that from that Period all the West India Islands Canada and Nova Scotia, the Floridas and Mexico too would be mad to join Us. Why then will England pursue Measures, which will force Us to try Experiments against our Inclinations? There is no answer to be given to this Question but the same which must be given to another, Why did She force Us into Independence? The Nation is infatuated and every Successive Minister must be infatuated too, or loose his Popularity and his Place. nor is France much less infatuated, in her System of Politicks relative to America. The Jealousy of our Navigation is so Strong, and so common to both, that I should not be at all Surprized if France should agree that England Shall carry her Point in Ireland, draw her into the navigation Monopoly, and agree together to keep Peace with one another, and force Us, if they can out of every Nursery for Seamen. I know that French Noblemen are in England and English Gentlemen in France, preaching up to each other, a Terror of our naval Power, and even the late Arret against British Manufactures may be but a Blind, to cover very different designs. Both Courts are capable of Such Dissimulation, and they are now acting in Concert in Germany So much to the disgust of the two Imperial Courts, that I confess I dont admire this appearance of Friendship any more than I can account for it.
          It will require all the Wisdom and all the Firmness of Congress and the states, to plan and execute the Measures necessary to counteract all these Wiles
          With great and Sincere Esteem, I have the Honour / to be, dear sir, your most obedient and most / humble servant
          
            John Adams
          
        